Title: To George Washington from Brigadier General Charles Scott, 12 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [Philipseborough, N.Y.] 12th Sept. 1778
          
          I am led to believe that the enemy are at the Very eve of a Movement. the Several
            Persons Sent in for intelligence, who was to Have been Back (Some Yesterday and others
            the Day before) are not Yet returnd, I am told that they are all good people. this
            togather with What Colo. Gist tells me about a person that He Sent in with Markiting
            being stoped at the out lines Contrary to the Usual costom Leavs it no longer  a doubt about the others Being detaind. the Colo. also informs me that
            There are Colected in Spiking Deavil Creek, Upwards of a hundred Boats, within a fiew
            Days. Colos. Butler Grayham & Capt. Leavenworth will all be out again to day in
            order To meet those persons already sent in and in Case of Faliour provide others for
            the Same Purpose, I am so indisposd that I cant attend to this business in person, but
            rest assurd that every thing possable shall be don To gain the earliest intelligence
            which shall Be immediatly Transmited to You. I am Your Excellencys Obt Servt
          
            Chs Scott
          
        